  Exhibit 10.1

 

 

EACH FORMER MEMBER EXECUTING THIS AGREEMENT IS ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT. BY SIGNING THIS AGREEMENT AND RELEASE,
YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.

 

SETTLEMENT AND RESTRUCTURING AGREEMENT

 

This Settlement and Restructuring Agreement (the “Agreement”) is made as of the
19th day of July, 2018 (the “Execution Date”) by and among Aeon Global Health
Corp. (formerly, Authentidate Holding Corp.) a Delaware corporation, (the
“Company”), Peachstate Health Management, LLC d/b/a AEON Clinical Laboratories,
a Georgia limited liability company (“Peachstate”), and each of the former
members of Peachstate included on the signature pages hereto (the “Former
Members”). The Company, Peachstate and the Former Members may collectively be
referred to as the “Parties” throughout this Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company, Peachstate, and RMS Merger Sub LLC entered into that
certain Amended and Restated Agreement and Plan of Merger dated as of January
26, 2016, and as subsequently amended as of May 31, 2016 and December 15, 2016
(together, the “Merger Agreement”) pursuant to which Peachstate merged with and
into RMS Merger Sub LLC and became a wholly-owned subsidiary of the Company
effective upon the closing of the transactions contemplated by the Merger
Agreement, which occurred on January 27, 2016 (the “Merger”); and

 

WHEREAS, pursuant to the Merger Agreement, the Former Members would receive
certain contingent consideration based on the achievement of EBITDA targets by
Peachstate (the “Earnout”); and

 

WHEREAS, the Former Members are all of the former members of Peachstate entitled
to receive the Earnout under the Merger Agreement; and

 

WHEREAS, the Merger Agreement provided that the Earnout targets would
automatically be adjusted in the event of changes to the reimbursement rates set
by the Centers for Medicare and Medicaid Services (“CMS”) for the services
provided by Peachstate; and

 

WHEREAS, the Merger Agreement provided that upon achievement of the EBITDA
target for the three calendar years ending December 31, 2016, 2017 and 2018
(“2018 Earnout”), the Former Members would be issued such number of shares of
the Company’s Common Stock so that the total number of shares of the Company’s
Common Stock issued to the Former Members pursuant to the Merger Agreement would
equal 85% of the issued and outstanding shares of the Company’s Common Stock on
a post-issuance and Fully Diluted (as defined in the Merger Agreement) basis;
and

 

WHEREAS, the Merger Agreement provided that upon achievement of the EBITDA
target for the four calendar years ending December 31, 2016, 2017, 2018 and 2019
(“2019 Earnout”), the Former Members would receive such number of additional
shares of the Company’s Common Stock so that the total number of shares of the
Company’s Common Stock issued to the Former Members pursuant to the Merger
Agreement would equal 90% of the issued and outstanding shares of the Company’s
Common Stock on a post-issuance and Fully Diluted (as defined in the Merger
Agreement) basis; and

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, pursuant to a Registration Rights Agreement entered into
contemporaneously with the Merger Agreement (the “Registration Rights
Agreement”), the Former Members were granted certain registration rights to have
the Common Stock of the Company that was issued to them pursuant to the Merger
Agreement registered for resale under the Securities Act of 1933, as amended,
which rights remain outstanding; and

 

WHEREAS, subsequent to the closing of the Merger, the Parties expressed
differences of opinion on the interpretation of certain provisions of the Merger
Agreement, including the number of shares of Common Stock issued under the
Merger Agreement and the calculations required by the adjustment mechanism of
the Earnout, as well as the assumption of income tax liabilities on account of
the Merger; and

 

WHEREAS, due to the financial performance of the Company, certain of the Former
Members have provided loans to the Company in the aggregate amount of
approximately $1,351,482, including accrued interest (collectively the “Loans”),
which Loans have been extended on multiple occasions; and

 

WHEREAS, the Parties to this Agreement wish to reach a full and final resolution
of all disagreements among them.

 

NOW, THEREFORE, in consideration of the above and the mutual warranties,
representations, covenants, and agreements set forth herein, the Parties agree
as follows:

 

1.       Recitals.      

 

The recitals set forth above are incorporated herein by reference as part of
this Agreement among the Parties.

 

2.       Definitions.

 

In addition to the terms defined elsewhere in this Agreement capitalized terms
that are not otherwise defined herein shall have the meanings given to such
terms as set forth in this Section 2:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Credit Agreement” shall have the meaning ascribed to such term in Section 4 of
this Agreement.

 

“EBITDA” shall have the meaning ascribed to such term in the Merger Agreement.

 

“Effective Date” shall have the meaning ascribed to such term in Section 3 of
this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

“Lender(s)” shall have the meaning ascribed to such term in Section 4 of this
Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Senior Notes” means those certain senior secured convertible notes, in the
aggregate principal amount of $3,049,651, of which the aggregate principal
amount of $2,545,199 was originally issued by the Company on March 20, 2017 and
the aggregate principal amount of $504,452 was originally issued by the Company
on March 27, 2018, in each case as such senior notes have been amended to date.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, or any tier of the OTC Markets Inc.
(or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, Credit Agreement, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

3.      Effective Date of Agreement.

 

The Effective Date of this Agreement (the “Effective Date”) shall be the day
upon which the following conditions shall have occurred:

 

(i)      the delivery by each Former Member and Peachstate to the Company of a
signed copy of this Agreement;

 

(ii)     the delivery by the Company to Peachstate and each Former Member of a
copy of this Agreement executed by an executive officer of the Company; and

 

(iii)    the execution and delivery by the Lenders and the Company of (a) the
Credit Agreement contemplated by Section 4 of this Agreement and (b) any
ancillary agreements described in such Credit Agreement.

 

4.      Restructuring of Loans.

 

Contemporaneously with, and as a condition precedent to the effectiveness of
this Agreement, Hanif A. Roshan and Optimum Ventures, LLC (the “Lenders”) shall
enter into an agreement with the Company to exchange the existing Senior Notes
previously issued by the Company to such Lenders for a new senior credit
instrument (the “Credit Agreement”) pursuant to which the Lenders shall agree to
provide up to $2.0 million of credit to the Company, inclusive of the current
principal amount of, and accrued interest on, the Loans evidenced by the Senior
Notes held by the Lenders. The Parties agree that the Credit Agreement shall:
(i) be in the form of the agreement annexed hereto as Exhibit A; (ii) be a
senior secured credit facility, on a parity basis with the Senior Notes held by
the other holders of the outstanding Senior Notes; (iii) bear interest at the
rate of 7.5% per annum; and (iv) be due and payable in full on June 30, 2020, or
earlier at the option of the Company.

 

3

--------------------------------------------------------------------------------

 

 

5.        Issuance of Additional Common Stock.

 

In consideration of the restructuring of the consideration due to the Former
Members under the Merger Agreement, the Company shall issue to the Former
Members an aggregate of 2,500,000 shares of the Company’s Common Stock (the
“Additional Shares”). The Additional Shares shall be issued to the Former
Members pro rata based on their respective percentage ownership of Peachstate
prior to the Merger and shall be deemed earned and issued on February 28, 2019.
The Additional Shares shall be “restricted securities” within the meaning of
Rule 144 promulgated by the Securities and Exchange Commission and shall bear
the restrictive legend set forth in Section 14(e) of this Agreement.

 

6.        Adjustments to Earnouts.

 

a.     Adjustments to 2018 Earnout. The Parties hereby agree that the 2018
Earnout target, as adjusted pursuant to the Merger Agreement, shall be
$21,483,749 of EBITDA for the three calendar years ending December 31, 2018 (the
“2018 Earnout Target”). In the event the 2018 Earnout Target is achieved, then
on October 1, 2019, subject to the completion of the audited financial
statements of Peachstate for the calendar year ending December 31, 2018, the
Company shall issue to the Former Members a fixed amount of 3,000,000 shares of
the Company’s Common Stock (the “2018 Maximum Earnout Shares”). In the event
that Peachstate fails to achieve the 2018 Earnout Target, but achieves EBITDA
for the three calendar years ending December 31, 2018 of at least 75% of the
2018 Earnout Target (the “Reduced 2018 Earnout Target”), then on October 1,
2019, subject to the completion of the audited financial statements of
Peachstate for the calendar year ending December 31, 2018, the Company shall
issue to the Former Members a fixed amount of 2,250,000 shares of the Company’s
Common Stock (the “2018 Reduced Earnout Shares”).

 

b.     Adjustments to 2019 Earnout. The Parties hereby agree that the 2019
Earnout target, as adjusted pursuant to the Merger Agreement, shall be
$32,600,530 of EBITDA for the four calendar years ending December 31, 2019 (the
“2019 Earnout Target”). In the event the 2019 Earnout Target is achieved, then
regardless of whether the 2018 Earnout Target is achieved, within three (3)
Business Days following the completion of the audited financial statements of
Peachstate for the calendar year ending December 31, 2019, the Company shall
issue to the Former Members a fixed amount of 4,000,000 shares of the Company’s
Common Stock (the “2019 Maximum Earnout Shares”). In the event that Peachstate
fails to achieve the 2019 Earnout Target, but achieves EBITDA for the four
calendar years ending December 31, 2019 of at least 75% of the 2019 Earnout
Target (the “Reduced 2019 Earnout Target”), then within three (3) Business Days
following the completion of the audited financial statements of Peachstate for
the calendar year ending December 31, 2019, the Company shall issue to the
Former Members a fixed amount of 3,000,000 shares of the Company’s Common Stock
(the “2019 Reduced Earnout Shares”).

 

c.      The Former Members hereby agree that as of the Effective Date, the
arrangements set forth in this Agreement supersede in all respects the Parties’
respective rights and obligations for the issuance of any and all additional
shares of Common Stock pursuant to the Merger Agreement.

 

4

--------------------------------------------------------------------------------

 

 

d.     The Parties further agree that in the event Peachstate fails to achieve
the 2018 Earnout Target or the Reduced 2018 Earnout Target, but exceeds the 2019
Earnout Target, then the amount by which Peachstate exceeded the 2019 Earnout
Target (the “Earnout Credit”) shall be credited to the 2018 Earnout Target or
the Reduced 2018 Earnout Target. In such an event, the Earnout Credit shall be
added to the amount of EBITDA achieved for the three calendar years ending
December 31, 2018, and the number of shares of Common Stock which may be earned
by the Former Members shall be recomputed. If the addition of the Earnout Credit
to the EBITDA actually achieved by Peachstate for the requisite period results
in Peachstate achieving the 2018 Earnout Target or the Reduced 2018 Earnout
Target, as the case may be, then such number of additional shares of Common
Stock shall be issued to the Former Members as may be allocated to them based on
the achievement of either the 2018 Earnout Target or Reduced 2018 Earnout
Target. The issuance of any additional shares of Common Stock to the Former
Members pursuant to this mechanism would be in addition to the issuance to the
Former Members of the 2019 Maximum Earnout Shares.

 

e.       For purposes of clarity, the following examples shall illustrate the
Parties’ agreement as to the manner in which the Earnout Credit shall operate:

 

i.       If Peachstate did not initially achieve the Reduced 2018 Earnout
Target, but was entitled to an Earnout Credit in an amount that when added to
the amount actually achieved for the requisite period is sufficient for it to
achieve the Reduced 2018 Earnout Target, then the Former Members would only
receive all of the 2018 Reduced Earnout Shares (2,250,000 shares);

 

ii.      If Peachstate did not initially achieve the Reduced 2018 Earnout
Target, but was entitled to an Earnout Credit in an amount that when added to
the amount actually achieved for the requisite period is sufficient for it to
achieve the maximum 2018 Earnout Target, then the Former Members would only
receive all of the 2018 Maximum Earnout Shares (3,000,000 shares);

 

iii.     If Peachstate initially achieved the Reduced 2018 Earnout Target, but
not the maximum 2018 Earnout Target, and was entitled to an Earnout Credit in an
amount that when added to the amount actually achieved for the requisite period
is sufficient for it to achieve the maximum 2018 Earnout Target, then the Former
Members would receive an additional 750,000 shares of Common Stock.

 

7.      Waiver of Certain Rights.

 

Each of the Former Members, on their own behalf and on behalf of all current and
future holders of each of their respective Registrable Securities (as defined in
the Registration Rights Agreement), hereby irrevocably waives any and all
registration rights now existing or arising under the Registration Rights
Agreement and all notice and other rights related thereto. Each Former Member
hereby acknowledges and agrees that it shall not commence or prosecute in any
way, or cause to be commenced or prosecuted, any action in any court relating to
such rights under the Registration Rights Agreement. The Parties further agree
to forever waive those covenants and other agreements of the Merger Agreement
for which performance may occur after the Closing Date of the Merger, other than
the covenants and agreements in Sections 7.6, 7.12 and 7.13 of the Merger
Agreement.

 

8.      Release of the Company.

 

Upon the Effective Date of this Agreement, and in return for valuable
consideration, the receipt of which is hereby acknowledged, Peachstate and the
Former Members, on behalf of themselves, and for all persons who may claim by,
through, or under them, their present and former representatives, agents,
attorneys, predecessors, successors, insurers, partners, administrators, heirs,
executors and assigns (hereinafter referred to as the “Peach Releasors”),
release and forever discharge the Company, and all of their predecessors,
subsidiaries, affiliates, parent corporations, and all of their respective,
present or past officers, agents, employees, shareholders, directors, attorneys,
insurers, sureties, successors and assigns, as well as any employee or former
employee thereof (individually and collectively hereinafter referred to as the
“Company Parties”), from any and all rights, claims and causes of action, suits,
liabilities, obligations, debts, dues, sums of money, accounts, reckonings,
bonds, bills, covenants, contracts, controversies, agreements, promises,
damages, judgments, executions, claims and demands, in law or equity, known or
unknown, which, against the Company Parties, the Peach Releasors have, had or
may have from the beginning of time through the Effective Date of this
Agreement, arising out of or related to, directly or indirectly, the Merger
and/or the Merger Agreement, including, but not limited to, claims arising under
all federal, state and local statutes, laws and ordinances prohibiting, without
limitation, breach of contract, breach of the covenant of good faith and fair
dealing, breach of fiduciary duty, defamation or fraud and any alleged
entitlement to costs fees, or expenses, including attorneys’ fees’; provided
however, that the foregoing release (i) shall exclude any claims for breach of
obligations under this Agreement and (ii) shall not be construed as releasing
the Company from its obligations under the Senior Notes held by the Lenders or
the Credit Agreement contemplated by Section 4 of this Agreement.

 

5

--------------------------------------------------------------------------------

 

 

9.      Release of Peachstate and Former Members.     

 

Upon the Effective Date of this Agreement, and in return for valuable
consideration, the receipt of which is hereby acknowledged, the Company Parties
release and forever discharge the Peach Releasors, from any and all rights,
claims and causes of action, suits, liabilities, obligations, debts, dues, sums
of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, executions, claims and
demands, in law or equity, known or unknown, which, against the Peach Releasors,
the Company Parties have, had or may have from the beginning of time through the
Effective Date of this Agreement, arising out of or related to, directly or
indirectly, the Merger and/or the Merger Agreement; including, but not limited
to, claims arising under all federal, state and local statutes, laws and
ordinances prohibiting, without limitation, breach of contract, breach of the
covenant of good faith and fair dealing, breach of fiduciary duty, defamation or
fraud and any alleged entitlement to costs fees, or expenses, including
attorneys’ fees’; provided however, that the foregoing release shall exclude any
claims for breach of obligations under this Agreement.

 

10.     Covenant Not to Sue.

 

Except to enforce any obligation or right set forth in this Agreement or the
attachments hereto, each of the Parties covenants and agrees that he, she or it
will not hereafter commence, maintain or prosecute any action or proceeding at
law or otherwise, assert any right of any nature, or assert any claim against
for damages or loss of any kind or amount or for any other legal or equitable
relief that he, she or it may have or claim to have at this time or at any time
heretofore against the other Party relating to the claims released by the
Parties herein.

 

11.     No Assignment of Claims; No Actions Pending.

 

The Parties, and each of them, represent and warrant that they are the sole and
lawful owners of all rights, titles and interest in and to every claim and other
matters which they release or confer herein, and that no other person,
individual, or entity has received any assignment or other right of substitution
or subrogation to any matters relating to or arising out of the Merger Agreement
and any transaction related thereto. Each Party represents, warrants, and agrees
that no legal proceeding or other action, including an arbitration proceeding,
has been filed in any forum arising out of, from, or in connection with any
disputes or claims arising out of or related to the claims released in this
Agreement.

  

6

--------------------------------------------------------------------------------

 

 

12.     Confidentiality.

 

The Parties shall not directly or indirectly disclose or make any statement
(written or oral) to any person, firm or entity not a party to this Agreement
with respect to the matters covered by this Agreement, execution of this
document, the settlement, the terms and conditions of the settlement,
disclosures and representations made in this document, or anything else in
connection with this matter, except for any disclosure required to comply with
any governmental rule, law, statute, regulatory or reporting requirement
(including in response to any inquiry by, or requirement of the Securities and
Exchange Commission and the disclosure obligations pursuant to the rules and
regulations promulgated thereby), arbitration or court proceeding, and except
for any disclosure to the Parties’ accountants and attorneys for personal tax
and business purposes. Any Party receiving a subpoena or order, which seeks to
compel disclosure of this Agreement, shall afford the other Party five (5) days’
notice to quash or limit such subpoena or order. In the event of any breach of
the confidentiality terms of this Agreement, the aggrieved party’s remedies
shall be limited to injunctive relief only.

 

13.     No Admission of Liability.

 

The Parties acknowledge and agree that this Agreement is being executed in order
to resolve and forever set at rest all the controversies of whatever nature that
may exist between the Parties, and that neither the Agreement or general
releases set forth herein nor the underlying settlement constitute or are to be
construed as an acknowledgment or admission of any liability whatsoever, any
such liability being expressly denied.

 

14.     Representations and Warranties of the Former Members.  Each of the
Former Members represents and warrants to the Company and Peachstate, each for
himself or herself and not the other, as of the date hereof that:

 

a.     Authorization.    The execution, delivery and performance by such Former
Member of this Agreement and the consummation of the transactions contemplated
hereby, including the release of claims herewith, has been duly authorized by
all necessary action and this Agreement constitutes a valid and binding
agreement of such Former Member, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally.

 

b.     Non-Contravention.    The execution and delivery by such Former Member of
this Agreement, the consummation of the transactions contemplated hereby and
thereby, and compliance by such Former Member with any of the provisions hereof
and thereof will not conflict with, constitute a default under or violate any of
the terms, conditions or provisions of (x) any document, agreement or other
instrument to which such Former Member is a party or by which their property is
bound, or (y) any judgment, writ, injunction, decree, order or ruling of any
court or governmental authority binding on such Former Member or their property.

 

c.     Accredited Investor Status. Each Former Member is an “accredited
investor” as defined in Rule 501(a) under the Securities Act. Such Former Member
is not a registered person under Section 15 of the Exchange Act. Such Former
Member has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of
acquiring the shares of the Company’s Common Stock hereunder, and has so
evaluated the merits and risks of such investment. Such Former Member is able to
bear the economic risk of this transaction and, at the present time, is able to
afford a complete loss of such investment.

 

7

--------------------------------------------------------------------------------

 

 

d.     Information.   Such Former Member has reviewed all reports filed by the
Company under the Securities Exchange Act of 1934, as amended, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof and has had and continues to have access to such information concerning
the Company as it considers necessary to make an informed decision concerning
consummating the transactions contemplated by this Agreement. Such Former Member
acknowledges that it has had the opportunity to ask questions of, and receive
answers from, the officers of the Company concerning the operation and business
of the Company.

 

e.     Restricted Shares. Such Former Member understands and agrees that the
shares of the Company’s Common Stock issuable under this Agreement are
restricted shares under the Securities Act and may not be sold except pursuant
to an effective registration statement or an exemption from the registration
requirements of the Securities Act and applicable state securities laws, and
will bear a restrictive legend as required under the Securities Act, in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
SUBJECT TO AN AGREEMENT DATED JULY 19, 2018.

 

 Each Former Member understands that the shares of Common Stock issuable
hereunder may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of any such shares other than
pursuant to an effective registration statement or Rule 144, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred shares under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement.

 

f.     Acquisition for Own Account. Each Former Member further acknowledges that
he or she is acquiring the shares of the Company’s Common Stock for his or her
own account and not with a view to or for distributing or reselling such shares
of Common Stock or any part thereof in violation of any applicable federal or
state securities law, has no present intention of distributing any of such
shares of Common Stock in violation of the securities laws and has no direct or
indirect arrangement or understandings with any other persons to distribute the
shares of Common Stock in violation of any applicable securities law (this
representation and warranty not limiting the Former Member’s right to sell the
shares of Common Stock or any part thereof in compliance with applicable federal
and state securities laws or as otherwise provided in this Agreement.

 

g.     Limited Trading Market. Each Former Member understands and acknowledges
that there is a limited trading market for the Company’s Common Stock and public
sales of significant amounts of the Company’s Common Stock may have a material
adverse effect on the price of the Company’s Common Stock.

 

8

--------------------------------------------------------------------------------

 

 

h.     Reliance on Representations. Each Former Member understands that the
shares of Common Stock issuable hereunder are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Former Member’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
it set forth herein in order to determine the availability of such exemptions
and the eligibility of such Former Member to acquire the shares.

 

i.     No General Solicitation. Such Former Member acknowledges that the shares
of Common Stock issuable hereunder were not offered to the it by means of any
form of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio; or
(ii) any seminar or meeting to which the such Former Member was invited by any
of the foregoing means of communications.

 

j.     No Legal, Tax or Investment Advice.   Such Former Member understands that
the tax consequences of the transactions contemplated by this Agreement are
complex, and accordingly such Former Member represents and warrants that it
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company to him, her or it in connection with this Agreement
and the transactions contemplated herein, constitutes legal, tax or investment
advice.  Such Former Member has consulted such legal, tax and investment
advisors as he, she or it, in his, her or its sole discretion, has deemed
necessary or appropriate in the circumstances.  Such Former Member is not
relying on the Company or any of its respective affiliates or agents, including
its counsel and accountants, for any tax advice regarding the tax consequences
of the transactions contemplated by this Agreement.

 

15.      Representations and Warranties of the Company.   The Company represents
and warrants to each Former Member as of the date hereof that:

 

a.     Due Incorporation. The Company has been duly incorporated and is validly
existing and in good standing under the laws of the state of Delaware, with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of any Transaction Document; (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole; or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

b.     Authorization.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including the release of claims, have been duly authorized by all necessary
action on the part of the Company. This Agreement and each other Transaction
Document to which it is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

 

9

--------------------------------------------------------------------------------

 

 

c.     Issuance of the Company Shares.   The shares of Common Stock issuable
pursuant to this Agreement have been duly authorized by all necessary corporate
action and, when issued in accordance with the terms of this Agreement shall
have been validly issued, fully paid and nonassessable. The Company will deliver
to Former Members good and valid title to such shares of Common Stock free and
clear of any lien, security interest or other encumbrance.

 

d.     Non-Contravention.    The execution and delivery by the Company of this
Agreement, the consummation of the transactions contemplated hereby, and
compliance by the Company with any of the provisions hereof will not conflict
with, constitute a default under or violate (x) any of the terms, conditions or
provisions of its certificate of incorporation or by-laws, (y) any of the terms,
conditions or provisions of any document, agreement or other instrument to which
it is a party or by which its property is bound, or (z) any judgment, writ,
injunction, decree, order or ruling of any court or governmental authority
binding on the Company or its property.

 

16.     No Reliance on Representations.

 

The Parties acknowledge that in entering into this Agreement they have not
relied upon any representations, warranties, promises or conditions made by each
of the Parties or each of the Parties’ agents or representatives not
specifically set forth in this Agreement. The Parties acknowledge that each of
them has freely executed this Agreement after independent investigation, with
the advice of independent counsel and without fraud, duress or undue influence,
and that each understands its content. Each Party is aware that it or its
attorneys may hereafter discover facts different from or in addition to the
facts that it now knows or believes to be true with respect to the subject
matter of this Agreement or the other Party hereto, but that it is its intention
to fully and finally release each of its respective releasees to the full extent
of the releases contained in this Agreement, and to otherwise agree to the other
terms and conditions of this Agreement.

 

17.     Further Assurances.

 

From time to time after the date hereof, the Parties shall take such other
actions and execute and deliver to any other Party such further documents as may
be reasonably requested by any other Party in order to assure and confirm unto
such Party (a) the rights created hereby or intended now or hereafter so to be
created by this Agreement; or (b) the validity of any assignment documents or
other documents of conveyance to be delivered at the execution of this
Agreement. The Company shall at all times, in performing under this Agreement,
comply with all applicable federal and state securities laws.

 

10

--------------------------------------------------------------------------------

 

 

18.     Construction and Independent Representation.

 

The language of this Agreement shall be construed as a whole, according to its
fair meaning, and not strictly for or against either of the Parties. For
purposes of construction, this Agreement shall be deemed to have been drafted by
all the Parties, and no ambiguity shall be resolved against any Party by virtue
of his or her participation in the drafting of this Agreement. Section headings
have been inserted for convenience of reference only and are not intended to be
a part of, or to affect, the meaning or interpretation of this Agreement. In the
event that this Agreement is construed, it shall be construed to effectuate the
intention of the Parties. Each Party (other than the Company) expressly
represents and warrants to the Company that (a) before executing this Agreement,
it has fully informed himself, herself or itself of the terms, contents,
conditions and effects of this Agreement; (b) said Person has relied solely and
completely upon his, her or its own judgment in executing this Agreement;
(c) said Person has had the opportunity to seek the advice of his, her or its
own counsel and advisors before executing this Agreement; (d) said Person has
acted voluntarily and of his, her or its own free will in executing this
Agreement; (e) this Agreement is the result of arm’s length negotiations
conducted by and among the Parties; and (f) said Person acknowledges that the
law firm of Becker & Poliakoff, LLP has been retained by the Company to prepare
this Agreement as legal counsel for the Company, that Becker & Poliakoff, LLP
does not represent any other Party in connection with the preparation or
execution of this Agreement, that such firm has not given any legal, investment
or tax advice to any other Party regarding this Agreement, and that such other
Party has not relied upon any legal advice except as provided by its own
attorneys. Becker & Poliakoff, LLP is expressly intended as a beneficiary of the
representations and warranties of the Holders contained in this Section.

 

19.     Notices.

 

All notices or other communications which are required or permitted hereunder
shall be in writing and sufficient if delivered by hand, by facsimile
transmission, by registered or certified mail, postage pre-paid, or by courier
or overnight carrier, to the persons at the addresses set forth below (or at
such other address as may be provided hereunder):

 

If to Peachstate:

 

PeachState Health Management LLC, d/b/a AEON Clinical Laboratories

2225 Centennial Drive

Gainesville, GA 30504

Attn: Sonny Roshan, Chief Executive Officer

Fax: 678.971.4830

 

If to a Former Member:

 

To the address of such Former Member as is set forth on the books and records of
the Company.

 

If to the Company:

 

Aeon Global Health Corp.

2225 Centennial Drive

Gainesville, GA 30504

Attn: Michael Poelking, Chief Financial Officer

Fax: 678.971.4830

 

With a copy to (which shall not constitute notice):

 

Becker & Poliakoff LLP

45 Broadway, 17th Floor

New York, NY 10006

Attn: Victor DiGioia, Esq.

Fax: 212-557-0295

 

11

--------------------------------------------------------------------------------

 

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. All such notices
or communications shall be deemed to be received (i) in the case of personal
delivery, on the date of such delivery; (ii) in the case of
nationally-recognized overnight courier, on the next Business Day after the date
when sent; (iii) in the case of facsimile transmission or telecopier or
electronic mail, upon confirmed receipt; and (iv) in the case of mailing, on the
third Business Day following the date on which the piece of mail containing such
communication was posted.

 

20.     Miscellaneous.

 

21.1      Effect of Agreement. Upon the Effective Date, (i) the applicable
portions of this Agreement shall amend the Merger Agreement, and (ii) each
reference in any document to “this Agreement”, “hereof”, “hereunder”, or words
of like import, and each reference in any other document or agreement to the
Merger Agreement shall mean and be a reference to the Merger Agreement as
amended hereby.

 

21.2     Entire Agreement.   This Agreement and the documents, instruments and
exhibits referred to herein constitute the entire agreement between the Parties
with respect to the transactions contemplated hereunder and supersede all prior
arrangements or understandings with respect thereto, written or oral. Nothing in
this Agreement expressed or implied, is intended to confer upon any Person,
other than the Parties or their respective successors, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

21.3      Amendments. To the extent permitted by law, this Agreement may be
amended by a subsequent writing signed by each of the Parties upon the approval
of each of the Parties, whether before or after stockholder approval of this
Agreement has been obtained.

 

21.4      Waivers. No provision of this Agreement may be waived in whole or in
part, except by a written agreement signed by all of the Parties hereto. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right. The
failure of any Party at any time or times to require performance of any
provision hereof shall in no manner affect the right of such Party at a later
time to enforce the same or any other provision of this Agreement.

 

21.5     Assignment. Except as expressly contemplated hereby, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any Party hereto (whether by operation of law or otherwise) without
the prior written consent of the other Parties. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective successors and permitted
assigns.

 

21.6      Governing Law.   Regardless of any conflict of law or choice of law
principles that might otherwise apply, the Parties agree that this Agreement
shall be governed by and construed in all respects in accordance with the laws
of the State of Delaware. The Parties all expressly agree and acknowledge that
the State of Delaware has a reasonable relationship to the Parties and/or this
Agreement. As to any dispute, claim, or litigation arising out of or relating in
any way to this Agreement or the transaction at issue in this Agreement, the
Parties hereto hereby agree and consent to be subject to the exclusive
jurisdiction of any Delaware state court, or federal court of the United States
of America sitting in Delaware, and any appellate court from any thereof. Each
Party hereto hereby irrevocably waives, to the fullest extent permitted by law:
(a) any objection that it may now or hereafter have to laying venue of any suit,
action or proceeding brought in such court; (b) any claim that any suit, action
or proceeding brought in such court has been brought in an inconvenient forum;
and (c) any defense that it may now or hereafter have based on lack of personal
jurisdiction in such forum.

 

12

--------------------------------------------------------------------------------

 

 

21.7     Counterparts.   This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

21.8     Captions. The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement. Unless otherwise indicated,
all references to particular sections shall mean and refer to the referenced
sections of this Agreement.

 

21.9     Enforcement of Agreement. The Parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement was
not performed in accordance with its specific terms or was otherwise breached.
It is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

 

21.10     Survival and Severability. The representations and warranties
contained in this Agreement shall be continuing and shall survive the execution
and delivery of this Agreement. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

 

21.11     Fees and Expenses. Except as expressly set forth in this Agreement to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 

THE PARTIES HAVE READ THE FOREGOING AGREEMENT, UNDERSTAND THE MEANING OF SAME,
AND FREELY, KNOWINGLY AND WITH THE ADVICE OF COUNSEL, AFTER DUE CONSIDERATION,
VOLUNTARILY ENTER INTO THIS AGREEMENT.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have signed, or have caused this Agreement to be
executed by their respective duly authorized representatives, as of the date
first set forth above

 

 

AEON GLOBAL HEALTH CORP.

 

 

By:    /s/ Michael J. Poelking

Name: Michael J. Poelking      

Title: Chief Financial Officer

 

 

PEACHSTATE HEALTH MANAGEMENT LLC

 

 

By: /s/ Michael J. Poelking

Name: Michael J. Poelking      

Title: Chief Financial Officer

 

THE FORMER MEMBERS:

 

Hanif A. Roshan

 

 

By:   /s/ Hanif A. Roshan                        

Percentage Interest: 36.46%

 

Holly Carpenter

 

 

By: /s/ Holly Carpenter

Percentage Interest: 10.42%

     

Gulzar Roy

 

 

By: /s/ Gulzar Roy

Percentage Interest: 20.83%

 

Shawn Desai

 

 

By: /s/ Shawn Desai

Percentage Interest: 10.42%

     

Sohail Ali

 

 

By: /s/ Sohail Ali

Percentage Interest: 20.83%

 

Lissa H. Suda

 

 

By: /s/ Lissa H. Suda

Percentage Interest: 1.04%

 

 

 

 

 

Signature Page to Settlement and Restructuring Agreement

 

14